Citation Nr: 1625180	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-44 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation higher than 30 percent for service-connected right hip subluxation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2003 to February 2006.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran presented testimony at an August 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims folder.  

This matter was previously remanded by the Board in November 2015.  In a January 2016 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's right hip disorder for the entire period on appeal.  As higher ratings are still available, the Veteran's claim for an increased evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The Board has reviewed all relevant documents in VBMS and the Virtual VA electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issue of entitlement to service connection for a shortening of the lower extremity, to include as secondary to service-connected right hip disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  At a January 2007 VA examination, it was noted that the Veteran's right leg was one inch shorter than her left.  In an April 2015 statement, the Veteran asserted that due to her right hip disorder, her right leg was shorter than her left.  The Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  



FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected right hip recurrent subluxation has been characterized by hip flail joint.


CONCLUSION OF LAW

The criteria for an evaluation of 80 percent for hip flail joint have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5254 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided the Veteran with a timely and adequate notification letter in November 2008, prior to the initial decision on the claim in December 2008. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  She has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in November 2008, April 2015, and January 2016 in connection with her current claim.  The Board finds that the January 2016 VA examination is adequate, as it was predicated on an examination and fully addressed the rating criteria relevant to rating the disability in this case.  All the examinations included the Veteran's subjective complaints about her disability and the January 2016 examination contained all objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran. 

The Veteran was also provided with an opportunity to set forth her contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board also finds compliance with the November 2015 remand directives.  In November 2015 the Board remanded this matter to obtain outstanding and relevant treatment records, and to afford the Veteran another VA examination to determine the severity and manifestation of the Veteran's right hip subluxation disorder.  A review of the Veteran's claims file shows that all required development has been accomplished or attempted in accordance with the Board's remand directives.  VA records have been obtained and associated with the claims file.  The Veteran was notified that she could submit additional evidence in support of her claims.  The Veteran was afforded the requested VA examination.  There is no indication that there is any relevant evidence outstanding in this claim outside of what has been associated with the record.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

For increased rating claims, other than appeals of the initial disability rating, "the relevant temporal focus for adjudicating ... is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In deciding a Veteran's increased rating claim, the Board must also consider whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  Id.

The disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage and functional loss with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran is currently assigned a 30 percent evaluation by analogy under Diagnostic Code 5255 for impairment of the hip with marked hip disability.  Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture) and a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.

The Veteran asserts that she is entitled to an 80 percent evaluation under Diagnostic Code 5254 for hip flail joint.  Diagnostic Code 5254 provides an 80 percent rating will be assigned for hip flail joint.  

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees. 38 C.F.R. § 4.71 , Plate II.

The Veteran was afforded a VA general examination in January 2007.  The Veteran reported recurrent episodes of subluxation since an in-service injury.  Upon examination of the right hip, the examiner noted instability, giving way, pain, inflammation, tenderness, and daily or more often episodes of dislocation or subluxation.  The examiner further noted that the Veteran had several locking episodes per year.  Upon range of motion testing, the examiner noted that the Veteran could cross her legs, and could toe out greater than 15 degrees.  Flexion with active and passive motion against gravity was to 125 degrees, with pain noted at 125 degrees.  Extension with active and passive motion against gravity was to 30 degrees, with pain noted at 30 degrees.  Abduction was to 45 degrees with pain noted at 45 degrees.  Adduction was to 15 degrees with pain at 15 degrees.  External rotation was to 60 degrees with pain at 60 degrees.  Internal rotation was to 40 degrees with pain at 40 degrees.  There was no additional limitation of motion following repetitive use.  The right leg was one inch shorter than the left.  No ankylosis was noted.  The examiner diagnosed right hip recurrent subluxation.  

The Veteran was afforded another VA examination in November 2008.  At that time the Veteran reported daily pain and recurrent subluxation.  The Veteran was unable to stand longer than 30 minutes, or walk more than one half mile.  The examiner noted symptoms of instability and pain.  The examiner indicated that there weekly flare-ups of severe joint disease.  Range of motion testing for the right hip showed extension to 20 degrees at which point pain was noted, flexion limited to 100 degrees at which point pain was noted, adduction limited to 20 degrees at which pain was noted, abduction limited to 40 degrees at which point pain was noted, internal rotation limited to 30 degrees at which point pain was noted, and external rotation limited to 55 degrees at which point pain was noted.  There was no additional limitation of motion following repetitive use.  No ankylosis was noted.  The examiner diagnosed right hip strain with recurrent subluxation.

Private orthopedic center records show that in March 2014, the Veteran presented with complaints of joint pain and muscle pain.  Upon MRI testing, the orthopedist, Dr. JG, diagnosed right hip labral tear with IT band tendinitis and chronic bursitis.  The following month the Veteran underwent surgery on the right hip.

The Veteran was afforded another VA hip and thigh examination in April 2015.  The Veteran reported increased hip flexibility following her April 2014 hip surgery.  She reported frequent subluxation episodes and chronic pain.  Upon range of motion testing, the examiner noted that extreme flexion or subluxation would cause subluxation to occur.  Flexion was to 125 degrees, extension to 40 degrees, abduction to 60 degrees, adduction to 35 degrees, external rotation to 70 degrees, and internal rotation to 50 degrees.  With the exception of flexion, the Veteran's range of motion greater than normal, and noted as abnormal.  There were no additional functional limitations following repetitive use testing.  The examiner noted that the Veteran had more movement than normal due to flail joint and fracture non-unions that resulted in interference with locomotion, sitting, and standing.  No ankylosis was noted.  The examiner further noted that the Veteran had to switch from full time to part time employment due to her inability to stand, sit, or ambulate for a prolonged period of time.  

At the August 2015 Travel Board hearing, the Veteran asserted that she was currently rated under the wrong diagnostic code for her right hip disorder.  Instead, the Veteran asserted that her disability should be rated under Diagnostic Code 5254 for hip flail joint.  The Veteran asserted that the Diagnostic Code for limitation of motion failed to adequately capture her disability, as her disability was characterized by more movement than normal rather than less.  At the hearing, the Veteran was able to easily dislocate her hip upon weight-bearing.  The Veteran reported that even pressing on the gas pedal while driving would cause her right hip to dislocate.  

The Veteran was afforded another VA hip and thigh examination in January 2016.  Following range of motion testing, the examiner noted that the Veteran had more movement than normal due to flail joints, and fracture non-unions that resulted in disturbance of locomotion, and interference with sitting and standing.  The examiner remarked that the Veteran had flail hip, defined as a joint that has excess or abnormal degree of motility as evidenced by her frequent episodes of subluxation upon walking.  No ankylosis was noted.

Based on the foregoing, the Veteran is entitled to an evaluation of 80 percent under Diagnostic Code 5254 for the entire period on appeal.  38 C.F.R. § 4.71a.  The January 2016 VA examiner defined hip flail joint as a joint that has excess or abnormal degrees of motility.  The record shows that for the entire period on appeal, the Veteran's right hip subluxation disorder has been characterized by excessive degrees of motility.  See January 2007 VA examination noting instability and giving way; see April 2015 examination that noted that the Veteran had more movement than normal due to flail joint; see January 2016 VA examiner's determination that the Veteran had flail joint.  Essentially, the medical evidence shows that the Veteran's recurrent subluxation is due to excessive degrees of motility of the right hip joint, which per the 2016 examiner constitutes hip flail.  Under Diagnostic Code 5254, hip flail joint warrants an 80 percent evaluation.

The Board has given consideration as to whether the Veteran is entitled to an increased evaluation under a different Diagnostic Code pertaining to the hip and thigh.  The highest schedular evaluation available for a hip disorder is 90 percent under Diagnostic Code 5250 for unfavorable ankylosis of the hip.  There is no evidence that the Veteran's right hip disorder is characterized by ankylosis, therefore the Veteran is not entitled to a 90 percent disability rating under Diagnostic Code 5250.  The other diagnostic codes do not provide for an evaluation in excess of 80 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 5275 (2015).  Thus, the Veteran is entitled to an evaluation of 80 percent, but no higher, for the entire period on appeal for her right hip flail joint with recurrent subluxation.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5254 (2015).  

Consideration has also been given to assigning staged ratings, however for the entire period on appeal the Veteran's right hip recurrent subluxation with hip flail joint has not warranted an evaluation in excess of 80 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right hip subluxation disorder with hip joint flail is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  In this case, the Veteran's symptoms of recurrent subluxation, pain, and limitations of walking, standing, and sitting due to subluxation are contemplated by the rating schedule.  Diagnostic Code 5254 expressly contemplates more movement than normal due to hip flail joint.  The Veteran's recurrent subluxations and sequelae thereof are evidence of more movement than normal, which is expressly contemplated.  Moreover, the Veteran and her representative have specifically argued that Diagnostic Code 5254 contemplates the Veteran's right hip disorder.  See August 2015 hearing transcript; see April 2016 Appellant Brief.  The Veteran's shortened right leg is not contemplated - but it has not yet been shown to be secondary to the service-connected hip disability.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).



ORDER

Entitlement to an evaluation of 80 percent for right hip flail joint for the entire period on appeal is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


